Citation Nr: 1142411	
Decision Date: 11/16/11    Archive Date: 11/30/11	

DOCKET NO.  09-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2007 and February 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the Veteran's potential entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  

In that regard, at the time of the filing of the Veteran's current claim in July 2006, service connection was in effect for diabetic retinopathy with cataracts and a history of glaucoma, evaluated as 100 percent disabling; diabetic nephropathy, evaluated as 30 percent disabling; Type II diabetes mellitus with impotence, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling.  However, as of the time of a recent rating decision in May 2011, service connection is in effect for diabetic retinopathy with cataracts and a history of glaucoma, evaluated as 60 percent disabling; diabetic nephropathy, evaluated as 60 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 40 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 40 percent disabling; Type II diabetes mellitus with impotence evaluated as 20 percent disabling; right thumb diabetic contracture, evaluated as 10 percent disabling; left thumb diabetic contracture, evaluated as 10 percent disabling; left index finger diabetic contracture, evaluated as 10 percent disabling; right long finger diabetic contracture, evaluated as 10 percent disabling; left middle finger diabetic contracture, evaluated as 10 percent disabling; right index finger diabetic contracture, evaluated as 10 percent disabling; right leg diabetic contracture, evaluated as 10 percent disabling; left leg diabetic contracture, evaluated as 10 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; left ring finger diabetic contracture, evaluated as noncompensably disabling; right little finger diabetic contracture, evaluated as noncompensably disabling; left little finger diabetic contracture, evaluated as noncompensably disabling; and right ring finger diabetic contracture, also evaluated as noncompensably disabling.  Significantly, since the time of the May 2011 rating decision granting service connection for many of the aforementioned disabilities, no readjudication of the issue of entitlement to special monthly compensation based on the need for regular aid and attendance of another person has been undertaken.  Moreover, since the time of the issuance of a Supplemental Statement of the Case in November 2009 (which SSOC represents the most recent adjudication of the issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person), there has been received additional evidence in the form of VA outpatient records and examination reports.  That additional evidence is pertinent to the Veteran's claim for special monthly compensation based on the need for the regular aid and attendance of another person.  Accordingly, absent a waiver, such evidence must be referred to the agency of original jurisdiction for initial review.  Currently, there exists no written waiver (as required by regulation) of the Veteran's right of initial RO review of the recently-submitted evidence.  See 38 C.F.R. § 20.1304(c) (2011).  Accordingly, the evidence in question must be returned for initial consideration.

Finally, based on a Deferred Rating Decision of February 2010, it would appear that, at some point in the development of the Veteran's current claim, a "temporary" claims folder was constructed.  Inasmuch as the rating decision of May 2011 makes reference to a June 2010 VA examination which is not currently a part of the record, and which, reportedly, in large part formed the basis for the awards of service connection made in that rating decision, there exists some real possibility that a report of that VA examination, and, potentially, other relevant evidence, may have been made a part of that "temporary" folder.  Under the circumstances, an attempt must be made to obtain the contents of that folder prior to a final adjudication of the Veteran's claim.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should institute a search for any "temporary" claims folder containing evidence and/or other information pertinent to the Veteran's current claim.  At a minimum, the RO/AMC should attempt to obtain the above-referenced report of the VA examination conducted in June 2010, as well as a "clarificiation" of that examination dated in March 2011, and other relevant evidence considered at the time of the rating decision in May 2011.  Should any or all of the aforementioned evidence prove unavailable, the RO should specifically so state.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2010, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA examination for the purpose of determining his potential entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of that examination.  Moreover, the Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.  

As regards the requested examination, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to the completion of the examination.  Moreover, a notation to the effect that this record review has taken place must be included in the examination report.

4.  The RO/AMC should then readjudicate the Veteran's claim for special monthly compensation based on the need for the regular aid and attendance of another person.  This adjudication should specifically include consideration of all evidence received since the time of the issuance of the most recent Supplemental Statement of the Case in November 2009.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the aforementioned SSOC in November 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



